IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 18, 2009
                                     No. 07-40985
                                  Conference Calendar                  Charles R. Fulbruge III
                                                                               Clerk

GAARIES WILLIAMS

                                                   Plaintiff-Appellant

v.

CHRIS DORSEY; Judge RANK; Judge FLORES; NUECES COUNTY
APPRAISAL DISTRICT; CORPUS CHRISTI POLICE DEPARTMENT (CCPD)

                                                   Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:07-CV-215


Before HIGGINBOTHAM, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
       Gaaries Williams, Texas prisoner # 1456226, appeals the district court’s
dismissal of his 42 U.S.C. § 1983 complaint, in which he challenged his
conviction and sentence, complained of conditions of confinement, and argued
that he was denied his civil rights. Although Williams renews his challenge to
his conviction and sentence and renews his claims against Chris Dorsey and
Judges Rank and Flores, Williams does not challenge any of the district court’s


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 07-40985

reasons for dismissal. By failing to brief any argument challenging the district
court’s reasons for dismissal, Williams has abandoned the only grounds for
appeal. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993); Brinkmann
v. Dallas County Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
      Williams’s appeal is without arguable merit and therefore frivolous. See
Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983). Because it is frivolous, it
is dismissed. See 5 TH C IR. R. 42.2. The district court’s dismissal of Williams’s
complaint as frivolous and this court’s dismissal of Williams’s appeal count as
two strikes for purposes of 28 U.S.C. § 1915(g). See Adepegba v. Hammons, 103
F.3d 383, 387-88 (5th Cir. 1996). Williams is cautioned that if he accumulates
three strikes, he will no longer be allowed to proceed in forma pauperis in any
civil action or appeal filed while he is detained or incarcerated in any facility
unless he is under imminent danger of serious physical injury. See § 1915(g).
Williams’s motion for appointment of counsel is denied.
      APPEAL DISMISSED; SANCTION WARNING ISSUED; MOTION
DENIED.




                                        2